Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 states, “the apparatus of claim wherein…”, the examiner is unaware of which claim the current claim 5 depends on. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 states, “the method of claim 8 furthering including…” when it should read, “the method of claim 8 further including…”. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Claim 17 states, “wherein the control point is determined in response to a host vehicle location and a host vehicle location.” the examiner believes this to be a typo. Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1the vehicle controller" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations "the host vehicle path" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations "the motion path" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Publication No. 20130253767).
Regarding claim 1:
Lee teaches:
An apparatus comprising: a sensor to detect a vehicle lane marker; ("a lane marking detector for detecting position of lane markings indicating the lane;" [0027])
an inertial measurement unit for measuring a measured velocity and a measured yaw rate of a host vehicle; ("Referring back to FIG. 1, the vehicle dynamics measurement devices may also include one or more accelerometers 72, speedometers 74, wheel speed sensors 76, inertial measurement units (IMU) 78, or other devices. The vehicle dynamics measurement device(s) may measure vehicle dynamics conditions or driver input including steering angle, steering torque, steering direction, angular acceleration, linear acceleration, yaw-rate, lateral and longitudinal velocity, speed, wheel rotation, and other vehicle dynamics characteristics of 
a processor operative to establish a control point in response to the vehicle lane marker, to generate a motion path between a current location of the host vehicle and the control point, ("a lane marking detector for detecting position of lane markings indicating the lane; (v) a path predictor for predicting a path actively followed by the vehicle, wherein the steering applied by the steering controller is in accordance with input from the lane marking detector for providing feedback to the desired path generator to correct the desired path generated by the path generator," [0027]; here it shows that based on the detection of the position of the lane markings, a path generator generates a motion path to correct the current path of the vehicle and steer the vehicle to follow the desired path.)
and to generate a control signal indicative of the motion path to couple to the vehicle controller, ("a lane marking detector for detecting position of lane markings indicating the lane; (v) a path predictor for predicting a path actively followed by the vehicle, wherein the steering applied by the steering controller is in accordance with input from the lane marking detector for providing feedback to the desired path generator to correct the desired path generated by the path generator," [0027]; here it also shows that the path is generated and communicated to a steering controller of the vehicle.)
the processor being further operative to compare the measured velocity and the measured yaw rate of the host vehicle to the motion path and to generate an error term in response to a difference between the motion path and the measured velocity and the measured yaw rate; (Paragraph [0016] shows that a comparer receives "steering correction" input 
and a vehicle controller to control the host vehicle in response to the control signal and the error term. ("The comparer 180 compares (step J) the actual recorded motion and the calculated anticipated vehicle motion, over an appropriate distance. If the difference detected is less than a threshold amount, (i.e. no significant difference is detected), the steering controller 120 recalculates the appropriate lane centering adjustment again (step E), rerunning the loop." [0111] here it shows that the controller controls the steering based on the control signals and the error term (whether or not a difference is detected).)

Regarding claim 2:
Lee teaches all of the limitations of claim 1.
Lee further teaches:
The apparatus of claim 1 wherein the processor is further operative to disable an assisted driving operation in response to the error term. ("An automated vehicle steering override detection system may, therefore, be required to function with high precision in various driving 

Regarding claim 3:
Lee teaches all of the limitations of claim 1. 
Lee further teaches:
The apparatus of claim 1 wherein the processor is further operative to prevent an assisted driving operation from being initiated in response to the error term. ("An automated vehicle steering override detection system may, therefore, be required to function with high precision in various driving scenarios including, at low speeds, high speeds, on curved roads, and on banked roads, for example. A lane controlling system having a diagnostic system or function may help the driver maintain the vehicle and drive safely. In addition, one may choose to disable the feature and inform the driver if the diagnostic system indicates anomaly" [0045]; here it shows that the driving assist features will be disabled and prevented from being initiated in response to an anomaly.)

Regarding claim 4:
Lee teaches all of the limitations of claim 1.
Lee further teaches:
The apparatus of claim 1 wherein the sensor is a camera mounted to the host vehicle. ("a camera 34 mounted in the overhead console above the minor 26 monitors the lane markings 6 on a roadway 2." [0073])

Regarding claim 5:
Lee teaches:
The apparatus of claim wherein the processor is further operative to determine a centerline of a vehicle lane and the control point is established on the centerline. ("a lane-detection camera may be integrated with the electric power-steering system; so that when a lane departure is detected which appears unintended, since the turn indictor signal is not engaged to indicate the driver's desire to change lanes, the electric power-steering system introduces a gentle torque that helps guide the driver back toward the center of the lane." [0064]; here it shows that the vehicle steering system can be configured to follow a center line and if it drifts away from the center unintentionally then it can be corrected and followed.)

Regarding claim 7:
Lee teaches:
The apparatus of claim 1 wherein the processor is operative to perform a lane centering assisted driving function. ("a lane-detection camera may be integrated with the electric power-steering system; so that when a lane departure is detected which appears unintended, since the turn indictor signal is not engaged to indicate the driver's desire to change lanes, the 

Regarding claim 8:
Lee teaches:
A method performed by a processor comprising: determining a desired host vehicle path; ("With reference to FIG. 3 and with further reference to FIG. 2, when the lane centering controller 100 is engaged 200, the desired path generator 110 generates 210 a desired path intended to keep the vehicle in which the lane centering controller 100 is installed, centered within its lane." [0084])
establishing a control point along the host vehicle path; ("With reference to FIG. 3 and with further reference to FIG. 2, when the lane centering controller 100 is engaged 200, the desired path generator 110 generates 210 a desired path intended to keep the vehicle in which the lane centering controller 100 is installed, centered within its lane." [0084]; here it shows that the control point along the host vehicle path is established on the center of the lane.)
generating a desired motion path between a host vehicle location and the control point; ("The steering controller 120 interacts with steering system 130, e.g. electrical power steering (EPS) of the vehicle by applying a steering correction 230 to keep the vehicle within the lane as determined by the desired path generator 110. The results of the steering correction 230 are determined by the vehicle state estimator 140 which estimates 240 the state of the vehicle, and the lane marking detector 150 which detects 240 the position of lane markings." [0084]; here it shows that the position is continuously corrected to maintain driving in the center of the lane.)
receiving a measured velocity from an inertial measurement unit within the host vehicle; ("Referring back to FIG. 1, the vehicle dynamics measurement devices may also include one or more accelerometers 72, speedometers 74, wheel speed sensors 76, inertial measurement units (IMU) 78, or other devices. The vehicle dynamics measurement device(s) may measure vehicle dynamics conditions or driver input including steering angle, steering torque, steering direction, angular acceleration, linear acceleration, yaw-rate, lateral and longitudinal velocity, speed, wheel rotation, and other vehicle dynamics characteristics of vehicle 10." [0096]; here it shows that IMUs can be used to measure velocity and a yaw rate of a host vehicle.)
determining an actual motion path in response to the measured velocity ("The measured vehicle dynamics, vehicle conditions, steering measurements, steering conditions, or driver input information may be transferred to the lane center controller 100 via, for example, a wire link such as a controller area network (CAN) bus 40, Flexray or Ethernet, or via a wireless link. The measured vehicle dynamics, vehicle conditions, steering measurements, steering conditions, or driver input information data may be used by lane center controller 100 or other system to calculate steering angle, steering torque, dead reckoning based vehicle position, and other calculations." [0096]; here it shows that the velocity is taken into account by the lane center controller to calculate features of the actual motion path.)
generating an error term in response to a comparison of the motion path and the actual motion path; (Paragraph [0016] shows that a comparer receives "steering correction" input measurements that can include yaw-rate and velocity that are used to generate an error term. "The comparer 180 compares 280 the output of the virtual vehicle dynamics module 170 with the output of the electrical power steering module 130, i.e. compares the anticipated steering 
and adjusting a performance limit of an assisted driving feature in response to the error term. ("An automated vehicle steering override detection system may, therefore, be required to function with high precision in various driving scenarios including, at low speeds, high speeds, on curved roads, and on banked roads, for example. A lane controlling system having a diagnostic system or function may help the driver maintain the vehicle and drive safely. In addition, one may choose to disable the feature and inform the driver if the diagnostic system indicates anomaly" [0045]; here it shows that an assisted driving operation can be disabled and therefore a performance of the assisted driving feature is limited when an anomaly is detected by a diagnostic system.)

Regarding claim 9: 
Lee teaches all of the limitations of claim 8. 
Lee further teaches:
The method of claim 8 wherein the error term is indicative of a difference between the desired motion path and an operation path performed by the host vehicle. (Paragraph [0016] shows that a comparer receives "steering correction" input measurements that can include yaw-rate and velocity that are used to generate an error term. "The comparer 180 compares 

Regarding claim 10:
Lee teaches all of the limitations of claim 9.
Lee further teaches:
The method of claim 9 wherein the desired host path is determined in response to an initiation of an assisted driving function. (“(ii) a second set of instructions for receiving a request from driver for lane centering assistance, checking that lane centering functionality is actually available and engaging a lane centering system;” [0031]; here it shows that a desired host path can be initiated upon request from the driver for lane centering where the host path is the center of the lane.)

Regarding claim 11:
Lee teaches all of the limitations of claim 8.
Lee further teaches:
The method of claim 8 wherein the desired host path is determined in response to an initiation of a lane centering operation. (“(ii) a second set of instructions for receiving a request from driver for lane centering assistance, checking that lane centering functionality is actually available and engaging a lane centering system;” [0031]; here it shows that a desired host path can be initiated upon a lane centering assistance request from the driver for lane centering where the host path is the center of the lane.)

Regarding claim 12:
Lee teaches all of the limitations of claim 8. 
Lee further teaches:
The method of claim 8 wherein an assisted driving function is disabled in response to the error term. ("An automated vehicle steering override detection system may, therefore, be required to function with high precision in various driving scenarios including, at low speeds, high speeds, on curved roads, and on banked roads, for example. A lane controlling system having a diagnostic system or function may help the driver maintain the vehicle and drive safely. In addition, one may choose to disable the feature and inform the driver if the diagnostic system indicates anomaly" [0045]; here it shows that an assisted driving operation can be disabled when an anomaly is detected by a diagnostic system.)

Regarding claim 13:
Lee teaches all of the limitations of claim 8.
Lee further teaches:
The method of claim 8 further including generating a driver take over request in response to the error term. (“In general, the lane centering system 90 is configured to detect a deviation from the correct position within the lane 4 and outputs a warning 36 to the driver or directly interacts with the steering 400, either by affecting the electrical power steering EPS 414 or Active Front Steering (AFS) 416, or by applying brakes 80 to the individual wheels.”)

Regarding claim 15:
Lee teaches all of the limitations of claim 8.
Lee further teaches:
The method of claim 8 further including preventing an assisted driving operation from being initiated in response to the error term. ("An automated vehicle steering override detection system may, therefore, be required to function with high precision in various driving scenarios including, at low speeds, high speeds, on curved roads, and on banked roads, for example. A lane controlling system having a diagnostic system or function may help the driver maintain the vehicle and drive safely. In addition, one may choose to disable the feature and inform the driver if the diagnostic system indicates anomaly" [0045]; here it shows that the driving assist features will be disabled and prevented from being initiated in response to an anomaly.)


Regarding claim 16:
Lee teaches all of the limitations of claim 8.
Lee further teaches:
The method of claim 8 further including detecting a road lane marker and wherein the desired host vehicle path is determined in response to the road lane marker. ("a lane marking detector for detecting position of lane markings indicating the lane; (v) a path predictor for predicting a path actively followed by the vehicle, wherein the steering applied by the steering controller is in accordance with input from the lane marking detector for providing feedback to the desired path generator to correct the desired path generated by the path generator,” [0027]; here it shows a lane marking detector that can detect a road lane marker which can be used to generate a desired path.)

Regarding claim 17:
Lee teaches all of the limitations of claim 8.
Lee further teaches:
The method of claim 8 wherein the control point is determined in response to a host vehicle location and a host vehicle location. (“The relative position of the vehicle with respect to road features may be determined based on the GPS location data of the vehicle, vehicle measured relative distance to road features, or other information. The lane keeping assist feature may control the vehicle steering based on the determined relative position of the vehicle in order to maintain the vehicle within a lane.” [0052]; here it shows the vehicle is controlled based on its position.)

Regarding claim 18:
Lee teaches all of the limitations of claim 8.
Lee further teaches:
The method of claim 8 wherein the desired motion path is determined in response to a prior error term. (“The comparer 180 compares (step J) the actual recorded motion and the calculated anticipated vehicle motion, over an appropriate distance. If the difference detected is less than a threshold amount, (i.e. no significant difference is detected), the steering controller 120 recalculates the appropriate lane centering adjustment again (step E), rerunning the loop.”[0111]; here it shows that data is recorded over a distance traveled and the vehicle motion over the traveled distance is also calculated and compared to the recorded motion to determine a difference between the data sets.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 are rejected under 35 U.S.C. 103 as being anticipated by Lee (U.S. Pub. No. 20130253767) in view of Oniwa (U.S. Publication No. 20190179330).
Regarding claim 6:
Lee teaches all of the limitations of claim 1.
Oniwa teaches:
wherein the error term is determined in response to a plurality of measured velocities and a plurality of motion paths. ("it is possible to suppress the frequent occurrence of the acceleration and deceleration by including the host vehicle position recognition part 140 that recognizes the position of the host vehicle M, the trajectory generating part 146 that generates the trajectory which includes a plurality of trajectory points K indicating future target positions to be reached by the host vehicle M, the plurality of future target positions being consecutively aligned in time series, and the acceleration and deceleration controller 164 of the travel controller 160 that derives the target speed when the host vehicle M is caused to travel along the trajectory on the basis of the distance between the plurality of trajectory points K included in the trajectory and that corrects the target speed on the basis of the current deviation (the first deviation) between the position of the host vehicle M recognized by the host vehicle position recognition part 140 and the trajectory point K(the first target position) corresponding 
Lee and Oniwa are analogous art because they are in the same field of art, path following for autonomous vehicles. It would have been obvious to one of ordinary skill in the art to modify the apparatus taught by Lee to include the ability to calculate the error term as taught by Oniwa in order for the error term to be determined in response to a plurality of measured velocities and a plurality of motion paths. The teaching suggestion/motivation to combine is that by calculating the error term over a plurality of velocities and motion paths, the deviation can be more efficiently corrected.

Claims 14, 19, and 20 are rejected under 35 U.S.C. 103 as being anticipated by Lee (U.S. Pub. No. 20130253767) in view of Jain (U.S. Publication No. 20200348137).
Regarding claim 14:
Lee teaches all of the limitations of claim 8.
Jain teaches:
wherein the error term is determined in response to a plurality of measured accelerations and a plurality of theoretical accelerations along the motion path. (“In the angle estimation minimizing acceleration error block 520, the processor receives the acceleration error based on the difference between the actually sensed X, Y acceleration component and the predicted X, Y acceleration component. The processor estimates the optimum angle, reducing the root mean 
Lee and Jain are analogous art because they are in the same field of art, automatic navigation systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method of Lee to include the error term as taught by Jain in order for an error term to be determined in response to a plurality of measured accelerations and a plurality of theoretical accelerations along the motion path. The teaching suggestion/motivation to combine is that by calculating the error term over a plurality of measured and theoretical accelerations along the motion path, a deviation can be more efficiently identified and corrected.
 
Regarding claim 19:
Lee teaches:
An advanced driver assistance system for controlling a host vehicle comprising: a camera for capturing an image including a vehicle lane indicator; ("a camera 34 mounted in the overhead console above the minor 26 monitors the lane markings 6 on a roadway 2." [0073])
an inertial measurement unit to measure a first host vehicle acceleration and a second host vehicle acceleration; ("Referring back to FIG. 1, the vehicle dynamics measurement devices may also include one or more accelerometers 72, speedometers 74, wheel speed sensors 76, inertial measurement units (IMU) 78, or other devices. The vehicle dynamics measurement device(s) may measure vehicle dynamics conditions or driver input including steering angle, steering torque, steering direction, angular acceleration, linear acceleration, yaw-rate, lateral 
a vehicle controller for controlling the host vehicle along a motion path in response to a control signal; ("The comparer 180 compares (step J) the actual recorded motion and the calculated anticipated vehicle motion, over an appropriate distance. If the difference detected is less than a threshold amount, (i.e. no significant difference is detected), the steering controller 120 recalculates the appropriate lane centering adjustment again (step E), rerunning the loop." [0111] here it shows that the controller generates a control signal for steering.)
a processor for generating the motion path, for generating the control signal representative of the motion path, (“Some embodiments are directed to a computer software product for installing on a processor of a vehicle, the computer software product including a medium readable by a processor,”[0031]; here it shows a processor for a vehicle and paragraph [0031] further teaches that the processor can generate a motion path for the vehicle in the form of a steering adjustment, “a third set of instructions for calculating an appropriate steering adjustment;”)
the processor being further operative to disable an assisted driving function in response to the error term exceeding a threshold value. ("An automated vehicle steering override detection system may, therefore, be required to function with high precision in various driving scenarios including, at low speeds, high speeds, on curved roads, and on banked roads, for example. A lane controlling system having a diagnostic system or function may help the driver maintain the vehicle and drive safely. In addition, one may choose to disable the feature and 
Lee doesn’t specifically teach generating an error term using a first and second theoretical acceleration, and a first and second actual vehicle accelerations, however,
Jain teaches:
for estimating a first theoretical acceleration and a second theoretical acceleration for the host vehicle along the motion path, for receiving the first host vehicle acceleration and the second host vehicle acceleration and for generating an error term in response to the first theoretical acceleration, the second theoretical acceleration, the first host vehicle acceleration and the second host vehicle acceleration, (“In the angle estimation minimizing acceleration error block 520, the processor receives the acceleration error based on the difference between the actually sensed X, Y acceleration component and the predicted X, Y acceleration component. The processor estimates the optimum angle, reducing the root mean square error between the GPS/GNSS acceleration (prediction) and the IMU acceleration (actual measurement) at the angle estimation minimizing acceleration error block 520.” [0103]; here it shows that multiple estimated and measured acceleration components are used to generate an error term.)
Lee and Jain are analogous art because they are in the same field of art, automatic navigation systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method of Lee to include the error term as taught by Jain in order for an error term to be determined in response to a plurality of measured accelerations and a plurality of 


Regarding claim 20:
Lee in view of Jain teaches all of the limitations of claim 19.
Lee teaches:
The advanced driver assistance system for controlling the host vehicle of claim 19 further including a user interface for receiving a user request for an assisted driving function and wherein the motion path is generated in response to the user request. (“on receiving a request from driver for lane centering assistance checking that lane centering functionality is actually available and engaging the lane centering system;” [0025]; here it shows that the user can request a lane centering assistance through some user interface.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMAL A SHAH/Examiner, Art Unit 3664                                                                

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664